Title: General Instructions for Recruiting, 1–3 September 1755
From: Washington, George
To: 

 

[Williamsburg, 1–3 September 1755]

General Instructions for the Recruiting Officers of the Virginia Regiment. Septr 1755.
First; That each Captain shall, by beat of Drum or otherwise, Raise Thirty men; Each Lieutenant Eighteen; and each Ensign, Twelve men.
Secondly: That each Captain shall appoint proper Persons to act as non—commissioned Officers, during their Recruiting Service: But those noncommissioned Officers, so appointed, are not to be confirmed, ’till approved of by me, or a Field Officer for that purpose.
Thirdly: That no Officer shall list any men under Sixteen, or above Fifty years of age: nor are they to list men under five feet four Inches high, unless they are well made, strong, and active, then, and in that case, they will be received.
Neither are they to list any men who have old Sores upon their legs, or who are subject to Fits; which will be inspected into by the Surgeons, upon their arrival at Quarters: and such as are found to come under these articles, will be discharged; and the Officers have no allowance made.
Fourthly: That, when each Recruiting Officer has listed his Complement of Men, he is immediately to repair to the Place of Rendezvouz; which I hope, and expect, will be by the first day of October next; but if in case the whole should not be complete by that time; it is then my Orders, that each Captain shall forthwith send one of his Subalterns with all the Recruits, to the Quarters assigned him, and remain with the other Subaltern to complete his Company, with all imaginable Diligence. There will be a Field Officer to receive, review, and examine the Recruits that are brought in; who will have power to reject and discharge, such as come under the above Articles. Fifthly: That, for each Recruit that is passed by such Field Officer, the Officer who Listed him, shall receive two Pistoles, and an allowance of eight—pence per Day for Subsistance, from the day of his attestation, to the day of his being received into the Regiment.
Sixthly: That all Recruits, so soon as they are Listed, are to take the Oaths provided for that purpose, which is to be attested by the Majistrate who administered them.

Their Stature, complexion, and so forth, is to be taken also; and entered by the Recruiting Officer in a Book kept for that purpose. Seventhly: That no Officer shall bring in any charge against his Men, for Necessaries; Each man being to receive full Clothing, on his arrival at the place of Rendezvous.
Lastly: That when you are on the Recruiting Servicei, and on your March; you are to observe the same good Order and Discipline, as in Camp, or in Quarters; and you are to conform youself, in every respect, to the Rules and Articles of War. Given under my hand, this  day of September, 1755.

G:W.


Rendezvous at
To

